DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 13-15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US. 10,217,120 B1; hereinafter “Shin”) in view of Murata et al. (US. Pub. No. 2019/0159159 A1; hereinafter “Murata”)

Regarding claim 1, Shin teaches a system, comprising:
a first image sensor operable to capture a stream of images of a first field of view (see Shin, fig. 1, camera 104A-D);
a wireless signal sensor operable to detect wireless signals emitted from at least one wireless device within an area comprising at least the first field of view (see Shin, fig. 1, AP 106A-C, mobile 102); and
a processing system operable to:
process the stream of images and detect a plurality of objects within the first field of view (see Shin, fig. 2, 214, col. 9, lines 5-20);
generate a plurality of object tracks, each object track representative of a movement of a detected object within the first field of view (see Shin, fig. 2, 216, col. 9, lines 40-55, fig. 3, 320);
determine, for at least one of the plurality of object tracks, a synthetic object track following the at least one of the object tracks (see Shin, fig. 13, 1306, col. 17, lines 30-55);
process the detected wireless signals, including tracking the to determine a tracked wireless signal characteristic (see Shin, fig. 4, RSS 412, radio fingerprint 422); and
match one of the plurality of object tracks with a detected wireless device based on a fit between the synthetic track and the tracked wireless signal characteristic (see Shin, col. 18, lines 25-65, TT association, fig. 4, fingerprint to location 424).
Shin is silent to teaching that operable to determine, for at least one of the plurality of object tracks, a predicted wireless signal characteristic of a predicted wireless device following the at least one of the object tracks. 
In the same field of endeavor, Murata teaches a system operable to determine, for at least one of the plurality of object tracks, a predicted wireless signal characteristic of a predicted wireless device following the at least one of the object tracks (see Murata, para. [0079-80], fig. 4, S113). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Shin with the teaching of Murata in order to improve accuracy of RSS based location estimation and position determining (see Murata, para. [0002]). 

Regarding claim 3, the combination of Shin and Murata teaches the system of claim 1 wherein the processing system is further operative to determine a physical location of the detected object based on an object location in the captured images (see Shin, fig. 2, 230)).

Regarding claim 5, the combination of Shin and Murata teaches the system of claim 1, wherein the processing system is further operable to calculate a score representing a level of fit between the predicted wireless characteristic and the tracked wireless characteristic, and wherein the at least one wireless device is associated with an object track if the score is greater than a predetermined threshold value (see Shin, col. 14, lines 60-67, matching likelihood metric).

Regarding claim 13, Shin teaches a method comprising: 
capturing images, using a first image sensor, of a first field of view (see Shin, fig. 1, camera 104A-D);
receiving, using a wireless signal sensor, wireless signals emitted from one or more wireless devices within an area comprising at least the first field of view (see Shin, fig. 1, AP 106A-C, mobile 102); and
processing the captured images and wireless signals to identify and classify objects in the first field of view, the processing comprising :
detecting in the captured images an object within the first field of view (see Shin, fig. 2, 214, col. 9, lines 5-20);
generating an object track representative of a movement of the object within the first field of view (see Shin, fig. 2, 216, col. 9, lines 40-55, fig. 3, 320);
determining a synthetic object track following the at least one of the object tracks (see Shin, fig. 13, 1306, col. 17, lines 30-55);
processing the received wireless signals to determine a tracked wireless signal characteristic  (see Shin, fig. 4, RSS 412, radio fingerprint 422); and 
matching the object track with a detected wireless device based on a fit between the predicted wireless signal characteristic and the tracked wireless signal characteristic (see Shin, col. 18, lines 25-65, TT association, fig. 4, fingerprint to location 424).
Shin is silent to teaching that comprising determining a predicted wireless signal characteristic of a predicted wireless device following the at least one of the object tracks. 
In the same field of endeavor, Murata teaches a method comprising determining a predicted wireless signal characteristic of a predicted wireless device following the at least one of the object tracks (see Murata, para. [0079-80], fig. 4, S113). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Shin with the teaching of Murata in order to improve accuracy of RSS based location estimation and position determining (see Murata, para. [0002]). 

Regarding claims 14, 15, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 3 and 5, respectively.

Regarding claim 19, the combination of Shin and Murata teaches the method of claim 13, wherein the wireless device is a wireless employee tag and the object is a person, wherein object metadata identifies the person as one of an employee and customer based on a detected match between the object and a wireless device, and wherein customer analytics are calculated for objects without an associated wireless identifier (see Shin, col. 3, lines 20-35, fig. 47, 1820).

Regarding claim 20, the combination of Shin and Murata teaches the method of claim 13, further comprising: 
determining which wireless devices are moving and considering only such devices to match with the object track (see Shin, col. 12, lines 55-60); and 
determining a velocity of the wireless devices and incorporating such information to match the object track with the detected wireless devices (see Shin, col. 12, lines 55-65, direction and speed).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin and Murata as applied to claim 1 above, and further in view of Shaw (US. Pub. No. 2013/0225199 A1).

Regarding claim 2, the combination of Shin and Murata teaches the system of claim 1 further comprising a second image sensor operable to capture images of a second field of view (see Shin, fig. 3, 302A-B, 320). 
The combination of Shin and Murata is silent to teaching that wherein the processing system is further operable to process the captured images to form a 3D image. 
In the same field of endeavor, Shaw teaches a system wherein the processing system is further operable to process the captured images to form a 3D image (see Shaw, fig. 9). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Shin and Murata with the teaching of Shaw in order to improve customer shopping experience (see Shaw, para. [0004]). 

Claims 6-9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin and Murata as applied to claims 1 and 13 above, and further in view of Cerchio et al. (US. Pub. NO. 2017/0013409 A1; hereinafter “Cerchio”)

Regarding claim 6, the combination of Shin and Murata teaches the system of claim 1. 
The combination of Shin and Murata is silent to teaching that wherein the predicted wireless characteristic is a peak wireless signal strength and wherein the processing system is further operable to determine a location and a time along an object track where a peak wireless signal strength is predicted to be received from the predicted wireless device.
In the same field of endeavor, Cerchio teaches a system wherein the predicted wireless characteristic is a peak wireless signal strength and wherein the processing system is further operable to determine a location and a time along an object track where a peak wireless signal strength is predicted to be received from the predicted wireless device (see Cerchio, para. [0020-23]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Shin and Murata with the teaching of Cerchio in order to improve position determination accuracy and efficiency (see Cerchio, para. [0013-14]). 

Regarding claim 7, the combination of Shin, Murata and Cerchio teaches the system of claim 6, wherein the location and time where the peak wireless signal strength is predicted to be received corresponds to a shortest distance along the object track to the wireless sensor (see Cerchio, fig. 1, beacon 103,105, para. [0020]).

Regarding claim 8, the combination of Shin, Murata and Cerchio teaches the system of claim 6, wherein the processing system is further operable to determine a time at which at least one wireless device had a peak signal strength (see Cerchio, para. [0023]), wherein the at least one wireless device is a wireless tag and the plurality of objects are people, and (see Shin, col. 3, lines 20-35, fig. 47, 1820).

Regarding claim 9, the combination of Shin, Murata and Cerchio teaches the system of claim 8, wherein the at least one wireless device is a wireless employee tag, wherein object metadata identifies each of the plurality of objects as one of an employee and a customer based on a determination of a match with the at least one wireless device, and wherein customer analytics are calculated for objects without an associated wireless identifier  (see Shin, col. 3, lines 20-35, fig. 47, 1820).

Regarding claims 16-18, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 6-8, respectively. 

Claims 4, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin and Murata as applied to claims 1 and 13 above, and further in view of Lavery (US. Pub. No. 2015/0085111 A1)

Regarding claim 4, the combination of Shin and Murata teaches the system of claim 1. 
The combination of Shin and Murata is silent to teaching that wherein the wireless signal sensor is a Bluetooth Low Energy protocol sensor and the wireless signals are Bluetooth Low Energy protocol signals. 
In the same field of endeavor, Lavery teaches a system wherein the wireless signal sensor is a Bluetooth Low Energy protocol sensor and the wireless signals are Bluetooth Low Energy protocol signals (see Shaw, para. [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Shin and Murata with the teaching of Lavery in order to provide a higher resolution tracking system using both camera and wireless signals (see Lavery, para. [0001-2]). 

Regarding claim 10, the combination of Shin and Murata teaches the system of claim 1, wherein the processing system is further operable to determine which of the at least one wireless devices is moving and attempt to match a moving wireless device with one of the plurality of object tracks (see Shin, col. 12, lines 55-65, direction and speed).
The combination of Shin and Murata is silent to teaching that wherein the wireless device includes an accelerometer operable to provide motion data to the processing system. 
In the same field of endeavor, Lavery teaches a system wherein the wireless device includes an accelerometer operable to provide motion data to the processing system (see Lavery, para. [0017-18]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Shin and Murata with the teaching of Lavery in order to provide a higher resolution tracking system using both camera and wireless signals (see Lavery, para. [0001-2]). 

Regarding claim 11, the combination of Shin, Murata and Lavery teaches the system of claim 10, wherein the processing system is further operable to determine a velocity of the wireless device, determine a velocity of each object track, and incorporate such velocity information to determine a match between the object track and the detected wireless devices (see Shin, col. 12, lines 55-65, direction and speed).
 
Regarding claim 12, the combination of Shin, Murata and Lavery teaches the system of claim 11, wherein the processing system is further operable to assign a first series of timestamps to measured velocities of the wireless device and a second series of timestamps to predicted velocities estimated for each object track, and wherein the processing system is further operable to match one of the plurality of object tracks with a detected wireless device by comparing velocities having contemporaneous timestamps (see Shin, fig. 4, timestamp 416, col. 12, lines 55-65, direction and speed).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moon (11,004,093) teaches methods for detecting shopping groups.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/              Primary Examiner, Art Unit 2648